Title: From George Washington to Major General Alexander McDougall, 28 May 1779
From: Washington, George
To: McDougall, Alexander



Dr Sir
Head Quarters Middlebrook 28th May 1779

I last evening received your favor of the 25th instant; that of the 23d came to hand a few days since [with] its inclosure.
For the present, and till the enemy’s intentions can be further developed, I approve of the positions you have assigned to Pattersons and Nixon’s brigades, as you think them most conducive to the defence of West-point, in case the enemy should have in view, a coup de main, and for facilitating a junction with this army should he bend his operations this way.
I herewith transmit a letter to General Parsons, directing him to take his orders from you. You will therefore make such a disposition of his force as may afford the most substantial cover to the country, and be consistent with its own security, and your succours.
The artillery of Patterson’s and Nixon’s brigades must move with the troops, when they join the main army; the horses should therefore be as near as circumstances will admit.
My latest intelligence from New-York says, that for three or four days past, the enemy have been putting on board of transports a great number of shells and other military stores. It is impossible to say what an enemy will attempt, who, as you observe has scarcely, in one instance, acted as an enemy would do in his circumstances. The completion of the works at West-point has prudently made a principal part in our system; and I am persuaded every thing has been done by you for this purpose. In one of your former letters you intimate your fears of a spot of ground opposite the Fort, should it be possessed by the enemy. Can it be possessed by us to advantage? I am Dr Sir, your most obedient and hble servt
Go: Washington
P.S. Bedford may be a proper situation for Parson’s brigade. With light baggage, and no incumberances it will always be in a condition to move at the shortest intimation.
 